Exhibit Part I FINANCIAL INFORMATION Item 1.Financial Statements ALLIANCEBERNSTEIN L.P. AND SUBSIDIARIES Condensed Consolidated Statements of Financial Condition (in thousands) June30, 2008 December31, 2007 (unaudited) ASSETS Cash and cash equivalents $ 681,377 $ 576,416 Cash and securities segregated, at market (cost: $1,799,395 and $2,366,925) 1,799,618 2,370,019 Receivables, net: Brokers and dealers 227,701 493,873 Brokerage clients 602,374 410,074 Fees, net 578,067 729,636 Investments: Deferred compensation related 646,101 547,473 Other 310,304 367,608 Furniture, equipment and leasehold improvements, net 380,785 367,279 Goodwill, net 2,893,029 2,893,029 Intangible assets, net 253,851 264,209 Deferred sales commissions, net 159,107 183,571 Other assets 151,730 165,567 Total assets $ 8,684,044 $ 9,368,754 LIABILITIES AND PARTNERS’ CAPITAL Liabilities: Payables: Brokers and dealers $ 167,520 $ 161,387 Brokerage clients 2,220,483 2,728,271 AllianceBernstein mutual funds 110,231 408,185 Accounts payable and accrued expenses 318,198 389,300 Accrued compensation and benefits 621,890 458,861 Debt 495,821 533,872 Non-controlling interest in consolidated entities 189,016 147,652 Total liabilities 4,123,159 4,827,528 Commitments and contingencies (See Note 7) Partners’ capital: General Partner 46,000 45,932 Limited partners: 260,971,273 and 260,341,992 units issued and outstanding 4,583,805 4,526,126 Capital contributions receivable from General Partner (25,605 ) (26,436 ) Deferred compensation expense (102,389 ) (57,501 ) Accumulated other comprehensive income 59,074 53,105 Total partners’ capital 4,560,885 4,541,226 Total liabilities and partners’ capital $ 8,684,044 $ 9,368,754 See Accompanying Notes to Condensed Consolidated Financial Statements. 1 ALLIANCEBERNSTEIN L.P. AND SUBSIDIARIES Condensed Consolidated Statements of Income (in thousands, except per unit amounts) (unaudited) Three Months Ended June30, Six Months Ended June30, 2008 2007 2008 2007 Revenues: Investment advisory and services fees $ 794,638 $ 845,192 $ 1,611,869 $ 1,620,679 Distribution revenues 107,935 118,939 217,237 231,149 Institutional research services 110,454 102,847 228,740 201,803 Dividend and interest income 21,322 70,068 52,314 138,377 Investment gains (losses) 9,056 46,140 (55,174 ) 59,774 Other revenues 30,687 30,550 61,467 60,345 Total revenues 1,074,092 1,213,736 2,116,453 2,312,127 Less: Interest expense 10,468 54,963 23,807 109,018 Net revenues 1,063,624 1,158,773 2,092,646 2,203,109 Expenses: Employee compensation and benefits 428,198 475,887 861,870 916,412 Promotion and servicing: Distribution plan payments 78,667 84,814 157,891 162,524 Amortization of deferred sales commissions 20,518 24,799 42,537 49,514 Other 57,417 62,891 114,640 121,420 General and administrative 138,050 136,368 292,993 278,657 Interest on borrowings 3,251 7,037 9,816 14,519 Amortization of intangible assets 5,179 5,179 10,358 10,358 731,280 796,975 1,490,105 1,553,404 Operating income 332,344 361,798 602,541 649,705 Non-operating income 3,591 4,014 8,343 8,213 Income before income taxes and non-controlling interest in earnings of consolidated entities 335,935 365,812 610,884 657,918 Income taxes 30,991 28,794 61,036 51,721 Non-controlling interest in earnings of consolidated entities 24,655 2,089 22,116 3,567 Net income $ 280,289 $ 334,929 $ 527,732 $ 602,630 Net income per unit: Basic $ 1.06 $ 1.28 $ 2.00 $ 2.30 Diluted $ 1.06 $ 1.27 $ 2.00 $ 2.28 See Accompanying Notes to Condensed Consolidated Financial Statements. 2 ALLIANCEBERNSTEIN L.P. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Six Months Ended June 30, 2008 2007 Cash flows from operating activities: Net income $ 527,732 $ 602,630 Adjustments to reconcile net income to net cash provided by operating activities: Amortization of deferred sales commissions 42,537 49,515 Amortization of non-cash deferred compensation 31,803 25,455 Depreciation and other amortization 52,097 53,731 Other, net 80,509 (48,596 ) Changes in assets and liabilities: Decrease in segregated cash and securities 640,044 393,950 Decrease (increase) in receivable from brokers and dealers 266,694 (483,388 ) (Increase) decrease in receivable from brokerage clients (193,174 ) 112,508 Decrease (increase) in fees receivable, net 154,146 (77,059 ) (Increase) in investments (173,499 ) (345,714 ) (Increase) in deferred sales commissions (18,073 ) (50,506 ) Decrease (increase)in other assets 14,993 (33,478 ) Increase in payable to brokers and dealers 7,087 184,269 (Decrease) increase in payable to brokerage clients (508,244 ) 88,786 (Decrease) in payable to AllianceBernstein mutual funds (297,954 ) (82,746 ) (Decrease) increase in accounts payable and accrued expenses (40,001 ) 131,909 Increase in accrued compensation and benefits 161,838 313,819 Increase in non-controlling interest in consolidated entities 18,958 70,482 Net cash provided by operating activities 767,493 905,567 Cash flows from investing activities: Purchases of investments (6,168 ) (15,943 ) Proceeds from sales of investments 10,015 26,999 Additions to furniture, equipment and leasehold improvements (45,425 ) (55,373 ) Net cash used in investing activities (41,578 ) (44,317 ) Cash flows from financing activities: Repayment of commercial paper, net (166,974 ) (29,109 ) Proceeds from bank loans, net 120,000 — (Decrease) in overdrafts payable (34,014 ) (21,024 ) Cash distributions to General Partner and unitholders (555,716 ) (684,061 ) Capital contributions from General Partner 1,686 1,654 Additional investment by Holding with proceeds from exercise of compensatory options to buy Holding Units 12,559 36,801 Purchases of Holding Units to fund deferred compensation plans, net (4,325 ) (13,949 ) Net cash used in financing activities (626,784 ) (709,688 ) Effect of exchange rate changes on cash and cash equivalents 5,830 6,488 Net increase in cash and cash equivalents 104,961 158,050 Cash and cash equivalents as of beginning of period 576,416 546,777 Cash and cash equivalents as of end of period $ 681,377 $ 704,827 Non-cash financing activities: Additional investment by Holding through issuance of Holding Units to fund deferred compensation plans $ 18,604 $ — See Accompanying Notes to Condensed Consolidated Financial Statements. 3 ALLIANCEBERNSTEIN L.P. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements June 30, 2008 (unaudited) The words “we” and “our” refer collectively to AllianceBernstein Holding L.P. (“Holding”) and AllianceBernstein L.P. and its subsidiaries (“AllianceBernstein”), or to their officers and employees. Similarly, the word “company” refers to both Holding and AllianceBernstein. Where the context requires distinguishing between Holding and AllianceBernstein, we identify which of them is being discussed. Cross-references are in italics. These statements should be read in conjunction with AllianceBernstein’s audited consolidated financial statements included in AllianceBernstein’s Form 10-K for the year ended December 31, 2007. 1. Business Description and Organization AllianceBernstein provides research, diversified investment management, and related services globally to a broad range of clients. Its principal services include: • Institutional Investment Services – servicing our institutional clients, including unaffiliated corporate and public employee pension funds, endowment funds, domestic and foreign institutions and governments, and affiliates such as AXA and certain of its insurance company subsidiaries, by means of separately managed accounts, sub-advisory relationships, structured products, collective investment trusts, mutual funds, hedge funds, and other investment vehicles. • Retail Services – servicing our individual clients, primarily by means of retail mutual funds sponsored by AllianceBernstein or an affiliated company, sub-advisory relationships in respect of mutual funds sponsored by third parties, separately managed account programs sponsored by financial intermediaries worldwide, and other investment vehicles. • Private Client Services – servicing our private clients, including high-net-worth individuals, trusts and estates, charitable foundations, partnerships, private and family corporations, and other entities, by means of separately managed accounts, hedge funds, mutual funds, and other investment vehicles. • Institutional Research Services – servicing institutional clients seeking independent research, portfolio strategy, and brokerage-related services. We also provide distribution, shareholder servicing, and administrative services to the mutual funds we sponsor. We provide a broad range of services with expertise in: • Value equities, generally targeting stocks that are out of favor and that may trade at bargain prices; • Growth equities, generally targeting stocks with under-appreciated growth potential; • Fixed income securities, including both taxable and tax-exempt securities; • Blend strategies, combining style-pure investment components with systematic rebalancing; • Passive management, including both index and enhanced index strategies; • Alternative investments, such as hedge funds, currency management, and venture capital; and • Asset allocation, by which we offer specifically-tailored investment solutions for our clients (e.g., customized target date fund retirement services for institutional defined contribution clients). We manage these services using various investment disciplines, including market capitalization (e.g., large-, mid- and small-cap equities), term (e.g., long-, intermediate-, and short-duration debt securities), and geographic location (e.g., U.S., international, global, and emerging markets), as well as local and regional disciplines in major markets around the world. Our independent research is the foundation of our business.Our research disciplines include fundamental research, quantitative research, economic research, and currency forecasting capabilities.In addition, we have created several specialized research units, including one unit that examines global strategic changes that can affect multiple industries and geographies, and another dedicated to identifying potentially successful innovations within private early-stage and later-stage growth companies. 4 As of June 30, 2008, AXA, a société anonyme organized under the laws of France and the holding company for an international group of insurance and related financial services companies, AXA Financial, Inc. (an indirect wholly-owned subsidiary of AXA, “AXA Financial”), AXA Equitable Life Insurance Company (a wholly-owned subsidiary of AXA Financial, “AXA Equitable”), and certain subsidiaries of AXA Financial, collectively referred to as “AXA and its subsidiaries”, owned approximately 1.6% of the issued and outstanding units representing assignments of beneficial ownership of limited partnership interests in Holding (“Holding Units”). As of June 30, 2008, the ownership structure of AllianceBernstein, as a percentage of general and limited partnership interests, was as follows: AXA and its subsidiaries 62.5 % Holding 33.2 SCB Partners Inc. (a wholly-owned subsidiary of SCB Inc.; formerly known as Sanford C. Bernstein Inc.) 3.1 Unaffiliated Holders 1.2 100.0 % AllianceBernstein Corporation (an indirect wholly-owned subsidiary of AXA, “General Partner”) is the general partner of both Holding and AllianceBernstein. AllianceBernstein Corporation owns 100,000 general partnership units in Holding and a 1% general partnership interest in AllianceBernstein. AXA and its subsidiaries were the beneficial owners of approximately 62.7% of the units of limited partnership interest in AllianceBernstein (“AllianceBernstein Units”) at June 30, 2008 (including those held indirectly through its ownership of approximately 1.6% of the issued and outstanding Holding Units) which, including the general partnership interests in AllianceBernstein and Holding, represent an approximate 63.0% economic interest in AllianceBernstein. 2. Summary of Significant Accounting Policies Basis of Presentation The interim condensed consolidated financial statements of AllianceBernstein included herein have been prepared in accordance with the instructions to Form 10-Q pursuant to the rules and regulations of the U.S. Securities and Exchange Commission (“SEC”). In the opinion of management, all adjustments, consisting only of normal recurring adjustments, necessary for a fair statement of the interim results, have been made. The preparation of the condensed consolidated financial statements requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the condensed consolidated financial statements and the reported amounts of revenues and expenses during the interim reporting periods. Actual results could differ from those estimates. The December 31, 2007 condensed consolidated statement of financial condition was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. Principles of Consolidation The condensed consolidated financial statements include AllianceBernstein and its majority-owned and/or controlled subsidiaries. All significant inter-company transactions and balances among the consolidated entities have been eliminated. Reclassifications and Revisions Certain prior period amounts have been reclassified to conform to the current year presentation. These include: (i) within cash provided by operating activities in the condensed consolidated statements of cash flows, amounts from accounts payable and accrued expenses to non-controlling interest in consolidated entities, (ii) amounts from other revenues in the condensed consolidated statements of income, primarily related to deferred compensation investments, to investment gains (losses), (iii) amounts from other investments to investments in the condensed consolidated statements of financial condition and cash flows, and (iv) non-controlling interest in earnings of consolidated entities, previously included within general and administrative, currently shown separately. In addition, on the condensed consolidated statements of cash flows, net cash provided by operating activities of $805.9 million reported for the six months ended June 30, 2007 in the second quarter 2007 Form 10-Q was revised to $905.6 million to correct the categorization of certain amounts.
